DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of (A) a compound represented by Formula II, wherein rings A, B, and C are each a 6-membered ring, ring Z is (A1) (see the figure below), and Z1 is N, in the reply filed on 10/20/2022 is acknowledged. 
(A1)

    PNG
    media_image1.png
    186
    608
    media_image1.png
    Greyscale

Applicant states that claims 1-4, 9-11, 25-28, 58-60, 80-83, and 90 encompasses the elected species; however, it appears that the elected species encompass claims 1-4, 9-11, 25-27, 83, and 90.
With respect to claims 28 and 58-59, Formula III of claim 28 requires the rings corresponding to Z of Formula I of claim 1 to have structure of fused five rings Z1-Z5. However, the elected species (A1) has only four rings at the position corresponding to Z of Formula I; thus, claims 28 and 58-59 do not encompass the elected species.
With respect to claims 60 and 80-82, Formulas IVa-IVg of claim 60 require the linker corresponding to (L4)m4 of Formula I of claim 1 to be NR. However, the elected species (A) has a skeletal structure of Formula II of claim 3, wherein the linker corresponding to (L4)m4 of Formula I is a direct bond; thus, claims 60 and 80-82 do not encompass the elected species.
Claims 5, 28, 58-60, and 80-82 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.

Claims status
Disposition of claims:
Claims 6-8, 12-24, 29-57, 61-79, 84-89, and 91-93 have been cancelled.
Claims 1-5, 9-11, 25-28, 58-60, 80-83, and 90 are pending.
Claims 5, 28, 58-60, and 80-82 have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-11, 25-27, 83, and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Su et al. (US 2018/0097185 A1, hereafter Su) in view of Hang et al. (“Highly Efficient Blue-Emitting Cyclometalated Platinum(II) Complexes by Judicious Molecular Design”, Angew. Chem. Int. Ed. 2013, vol. 52, pages 6753-6756, hereafter Hang) and Li et al. (“Efficient and stable red organic light emitting devices from a tetradentate cyclometalated platinum complex”, Org. Electronics 2014, vol. 15, pages 1862-1867, hereafter Li).
Regarding claims 1-4, 9-11, 25-27, 83, and 90, Su discloses a compound comprising a first ligand LA having Formula I of Su ([064]) and exemplifies a specific ligand LA1 ([092]; the right hand side ligand of the Compound 91 in [161]).

    PNG
    media_image2.png
    293
    502
    media_image2.png
    Greyscale

In Formula I of Su, ring B can be 6-membered carbocyclic or heterocyclic ring; Z1 and Z2 can be C or N; A1-A4 can be each CR or N; ring C can be 6-membered aromatic ring; n can be 1; when n is 1, A5-A8 can be each CR or N, and at least two adjacent A1-A8 are CR; Rs can be joined together to form a six-membered ring fused to ring A or C; X can be O, S, or Se; R can be hydrogen, alkyl, alkenyl, alkoxy, aryl, heteroaryl, wherein any adjacent substituents can be joined or fused into a ring ([064]-[076]). Su teaches the ligand LA can be linked with other ligands to comprise a tetradentate ligand ([080]).
Su teaches that the ligand LA is coordinated to a metal M ([077]). Su exemplifies Pt as the metal M ([081]). Su teaches the compound of Su can have a formula of M(LA)x(LB)y(LC)z, wherein x, y, and z can be each 1, 1, and 0, respectively ([100]-[105]). 

    PNG
    media_image3.png
    256
    370
    media_image3.png
    Greyscale

Su teaches that the second ligand LB can have the above structure ([106]; hereafter called Ligand LB), wherein X1 to X13 can be C or N; Ra, Rb, and Rc can be hydrogen, alkyl, alkenyl, alkoxy, aryloxy, aryl, heteroaryl, and any two adjacent substituents of Ra, Rb, Rc can be fused or joined to form a ring or form a multidentate ligand ([107]-[112]).
Su does not disclose a specific Pt complex having a tetradentate ligand comprising the Ligand LA1 and the Ligand LB, wherein the two ligands are connected by an oxygen bridge; however, Su does teach that the compound of Su can be a Pt complex comprising the Ligand LA1 and the Ligand LB, wherein the two ligands are connected to form a tetradentate ligand as outlined above.

    PNG
    media_image4.png
    241
    661
    media_image4.png
    Greyscale

Hang discloses Pt complexes (PtON7 and PtON1 in Scheme 1) used as the emitter of an organic light emitting device (Table 2).
Hang teaches that conventional Ir complexes having a methyl-2-phenylimidazole (pmi) ligand suffers from long luminescent decay or relatively low quantum efficiency (page 6753, column 1, paragraph 2). Hang teaches a new class of Pt complexes comprising a tetradentate ligand which has a conventional cyclometalated fragment bridged with a carbazolyl pyridine (CbPy; the ligand enclosed by square boxes in the figure above) ligand via an oxygen atom (page 6753, column 2, paragraph 2; PtON7 and PtON1 in Scheme 1).
Hang teaches that a Pt complex comprising two bidentate ligands has luminescent spectra with vibronic progressions; however, the vibronic structure is suppressed and radiative process becomes faster by adding the ancillary ligand CbPy such that the complex comprising the CbPy ligand in a tetradentate structure provides lower non-radiative decay rate and higher quantum efficiency (page 6754, column 2, paragraph 1).
Li discloses a phosphorescent Pt complex comprising tetradentate ligand carbazolyl pyridine used for an organic light emitting device (Abstract; PtON1Me in Fig. 1).
Li teaches that the tetradentate Pt-based complex provides improved stability, high quantum efficiency, and moderate device operational lifetime as compared with their Ir analogs (page 1862, column 2, lines 13-20). Li teaches that the tetradentate cyclometalated Pt complex of Li provides higher EQE and longer lifetime than the conventional Ir(piq)3 (page 1863, column 1, paragraph 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the metal complex of Su by using Pt as the metal center M, the Ligand LA1 of Su as LA, and the carbazolyl pyridine ligand of Hang and Li as LB, wherein the two ligands are connected by an oxygen atom to form a tetradentate ligand, as taught by Su, Hang, and Li.
The motivation of doing so would have been to suppress vibronic structure and provide faster radiative process, lower non-radiative decay rate, and higher quantum efficiency based on the teaching of Hang, and to provide improved stability, high quantum efficiency, and moderate device operational lifetime based on the teaching of Li.
Furthermore, Su teaches that the compound of Su can have a formula of M(LA)x(LB)y(LC)z, wherein x, y, and z can be each 1, 1, and 0, respectively ([100]-[105]). Su teaches that the second ligand LB can be the Ligand LB ([106]). Su teaches that the two ligands can be connected to form a tetradentate ligand ([080], [112]). The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The selection of the Ligand LA1 of Su would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Compound of Su as modified by Hang and Li as shown below.

    PNG
    media_image5.png
    269
    569
    media_image5.png
    Greyscale


The compound has identical structure as Applicant’s Formula I, wherein M is Pt; A, B, and C are each 6-membered carbocyclic ring or heterocyclic ring (benzene or pyridine); the moiety Z has structure of
    PNG
    media_image6.png
    191
    182
    media_image6.png
    Greyscale
 and is a fused ring structure comprising four or more fused heterocyclic or carbocyclic rings, each of which is a 5-membered ring or a 6-membered ring; L1 and L2 are each direct bond; L3 is O; L4 is NR; X1 to X6 are each C; Y1 to Y4 are each direct bond; at least two of Y1 to Y4 are direct bonds; Z1 and Z2 are each N; Z3 and Z4 are each C; m1 is 0; m2-m4 are each 1; R, RA, RB, RC, RZ are each hydrogen, aryloxy, or aryl; and any two substituents can be joined or fused together to form a ring, meeting all the limitations of claims 1-4, 9-11, and 25-26.
With respect to claim 27, the Compound of Su as modified by Hang and Li is directed to 1-S6-1, wherein k is 1 (X is O); i is 6 (S6 is 
    PNG
    media_image7.png
    236
    273
    media_image7.png
    Greyscale
); and j is 1 (R1-R5 are each H), meeting all the limitations of claim 27.
Su as modified by Hang and Li does not exemplify a specific organic light emitting device comprising the Compound of Su as modified by Hang and Li; however, Su does teach that the compound of Su can be used as an emissive dopant ([113]) in an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer includes the compound of Su and a host ([114], [119], [132]). 
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Su as modified by Hang and Li by incorporating the compound into the organic layer of the organic light emitting device of Su, as taught by Su.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Each substitution of the organic layer material and the emissive material would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Organic light emitting device of Su as modified by Hang and Li comprising an anode, a cathode, and an organic layer disposed between the anode and the cathode, wherein the organic layer comprises the Compound of Su as modified by Hang and Li, meeting all the limitations of claim 83.
Su as modified by Hang and Li does not exemplify a specific consumer product comprising the Organic light emitting device of Su as modified by Hang and Li; however, Su does teach that the organic light emitting device of Su can be incorporated in a consumer product ([116]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Organic light emitting device of Su as modified by Hang and Li by incorporating the device into the consumer product of Su, as taught by Su.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The substitution of the organic light emitting devices of Su in the consumer product of Su would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Consumer product of Su comprising the Organic light emitting device of Su as modified by Hang and Li, meeting all the limitations of claim 90.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786